



Exhibit 10.48
December 20, 2016
Rebecca Cranna
6326 Lakeview Drive
Falls Church, VA 22041


Dear Rebecca,
We are pleased to confirm our offer for you to join TerraForm Power, Inc.
(collectively with affiliated construction companies, the "Company") in the
position of Executive Vice President and Chief Financial Officer. We have given
this decision considerable thought and are pleased to offer you this key
position on our team. You will be working out of our office in Bethesda,
Maryland. We plan to build on the experience and expertise of a strong,
diversified work force and look forward to continuing to grow the Company as the
leader in the field of renewable energy. Your scheduled start date will be
December 18, 2016. As discussed, you will report directly to Peter Blackmore,
Chief Executive Officer. Some travel may be expected as part of your job duties.
Please note that the offer contained in this letter will be effective for five
(5) days. The Company will maintain your seniority date of January 1, 1992,
based on your length of service with SunEdison.
BASE SALARY
Your annual base salary compensation will be $401,144.75, payable bi-weekly in
accordance with our standard payroll practices and subject to all appropriate
withholdings.
BONUS PROGRAM
You will be eligible to participate in the Company's Variable Compensation plan
(cash incentive plan), with a target of 60% and maximum of 120%. Payments under
the plan are dependent upon a combination of the Company's financial performance
and your personal performance. Payments under the plan may also be subject to
approval by the TerraForm Board of Directors. The Company reserves the right to
change, alter, modify or delete any provisions of the cash incentive plan at any
time, with or without prior notice provided that no such change shall take
effect until January 1 of the calendar year following that in which it is made.
For the 2016 plan year, no modifications will be made to your target or maximum
percentages.
For the 2016 bonus payment, please refer to the letter dated December 12, 2016
included with this offer.
For 2016, you will also be eligible for an additional bonus (the "Bonus
Enhancement") with a target of 12.5% and a maximum of 25% of your base salary,
based on performance relative to objectives.


TerraForm Power • 7550 Wisconsin Ave, 9th Floor, Bethesda, MD 20814 •
www.terraform.com

--------------------------------------------------------------------------------





SERVICES TO TERRAFORM GLOBAL
The Company understands that you currently also provide services to TerraForm
Global Inc. ("GLBL") in your capacity as Executive Vice President and Chief
Financial Officer. If your services to GLBL cease, your compensation from the
Company will not be adversely affected.
REVIEW
Your performance will generally be reviewed annually. Based on the results of
each review, you may be eligible for a salary adjustment. However, the Company
also reserves the right to change your compensation from time to time upon
reasonable notice.
BENEFITS PROGRAM
Once you begin your employment with us, you will be entitled to participate, on
the same terms and conditions as other full-time Company employees, in benefits
which may be authorized, revised, changed and adopted from time to time by the
Company. Your eligibility to participate in any of the Company benefits is
subject to the terms and conditions of those respective plans. More information
about benefits is included in the Employee Handbook.
PAID TIME OFF AND HOLIDAYS
Your time spent with SunEdison will count towards your paid time off and total
length of service with the Company, calculated from January 1, 1992. You will be
entitled to twenty-nine (29) days paid time off per year, accruing at 8.923
hours per pay period. After thirty (30) years of employment, you will be
entitled to thirty three (33) days paid time off per year, accruing at 10.461
hours per pay period.
Additionally, you will be eligible for ten (10) paid Holidays in accordance with
our Company policy.
CODE OF CONDUCT
As an employee, you are required to conform to the policies and procedures of
the Company, to meet our expectations of high ethical and professional demeanor
and to understand your obligations to carry out your responsibilities in
accordance with the Company's general rules of conduct.
ENTIRE AGREEMENT
This letter agreement supersedes all prior understandings, whether written or
oral, relating to the terms and conditions of your employment with the Company,
with the exception of: (i) the December 12, 2016 bonus payment referenced on the
first page of this letter and PTO transfer letter of the same date, (ii) the
Company's April 7, 2016 letter to you regarding retention incentives, (iii) the
Company's and TerraForm Global, lnc.'s July 5, 2016 letters to you regarding
accelerated vesting (as such may have been updated or replaced), (iv) Sections
1(b), 1(c), fourth sentence of 2(a) regarding unreimbursed expenses, 3(b), 3(e),
3(f) and 3(g) of the Company's August 24, 2016 letter to you regarding severance
protections and compensation terms, and (v)


TerraForm Power • 7550 Wisconsin Ave, 9th Floor, Bethesda, MD 20814 •
www.terraform.com

--------------------------------------------------------------------------------





any equity grants you may have received. Further, no payments or accelerated
vesting pursuant to the letters referenced in clauses (ii) and (iii) of the
preceding sentence shall reduce any payments due to you (x) hereunder or (y)
under the retained provisions of the letter referenced in clause (iv).
AMENDMENTS AND WAIVERS
Any provision of this letter agreement may be amended or waived, but only if the
amendment or waiver is signed by the Company (and, in the case of an amendment,
by you).
TAXES
Any payments hereunder will be subject to applicable taxes and withholdings.
EMPLOYMENT AT WILL
Employment at our Company is a voluntary, "employment-at-will" relationship, as
this letter does not constitute a guarantee that your employment will continue
for any specified period of time or end only under certain conditions. Nothing
in this letter constitutes an expressed or implied contract of employment or
warranty of any benefits.
This offer is contingent upon: (1) signing of TerraForm's standard
confidentiality agreement and (2) your submission of documents sufficient for
the Company to verify that you have the right to work in the United States.
By accepting this offer of employment, you acknowledge you will resign from
SunEdison prior to the commencement of your employment with TerraForm.
CONGRATULATIONS!
We believe that our Company provides every employee with challenges and
opportunities to grow professionally in a fast-paced environment that encourages
both individual and team contribution. We are confident your employment with us
will prove mutually beneficial, and are delighted to have you join the team!
Very truly yours,






/s/ Peter Blackmore    
Peter Blackmore
Chairman and Interim Chief Executive Officer
Enclosures
Please sign your name and date as to your acceptance of this offer as stated
above, and return this letter to Jason Mahaney, at 7550 Wisconsin Ave, 9th
Floor, Bethesda, MD 20814. You can also


TerraForm Power • 7550 Wisconsin Ave, 9th Floor, Bethesda, MD 20814 •
www.terraform.com

--------------------------------------------------------------------------------





email this letter to jmahaney@terraform.com. This will confirm your acceptance
and representation that you are not bound by any agreements, contracts or
commitments which would, in any way, limit your performance and contributions in
the position we are offering. Thank you.
/s/ Rebecca Cranna        December 20, 2016    
Signature        Date




TerraForm Power • 7550 Wisconsin Ave, 9th Floor, Bethesda, MD 20814 •
www.terraform.com